Citation Nr: 1015451	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a left eye injury.

2.  Entitlement to a compensable disability rating for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 
1966, including service in the Republic of Vietnam from 
August 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  By that rating action, the RO 
determined that new and material evidence had not been 
presented to reopen the claim for service connection for 
residuals of a left eye injury and that a compensable 
disability rating was not warranted for residuals of malaria.  

In June 2008, the Veteran presented testimony before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is associated with the record.

The issues of entitlement to service connection for residuals 
of a left eye injury and entitlement to a compensable 
disability rating for residuals of malaria are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a left eye injury was 
denied by an unappealed rating decision in May 2004.

2.   Evidence has been received since May 2004 as to the 
claim of service connection for residuals of a left eye 
injury, which had not previously been submitted to agency 
decisionmakers, which relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied entitlement to 
service connection for residuals of a left eye injury is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for residuals of a left eye 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of 
service connection for residuals of a left eye injury and 
remands it for further development.  As such, no discussion 
of VA's duties to notify and assist is necessary.

The RO initially denied the Veteran's claim of entitlement to 
service connection for a left eye injury in a rating decision 
dated May 2004 on the basis that there was no evidence of a 
left eye injury during service and there was no evidence of a 
left eye disability.  He was notified of this decision by 
means of a letter dated in June 2004 but did not appeal and 
the determination became final.  38 U.S.C.A. § 7105 (2009).  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the May 2004 rating 
decision consisted of the service treatment records and lay 
statements.  The service treatment records included a March 
1964 pre-induction examination that indicated defective 
vision and the need to wear glasses.  Upon separation 
examination dated in April 1966, the Veteran endorsed that he 
had experienced eye trouble; however, clinical evaluation of 
the eyes was within normal limits.  The Veteran' service 
treatment records were silent as to complaints of or 
treatment for an injury to the left eye.

The Veteran sought to reopen his claim of entitlement to 
service connection for residuals of a left eye injury in 
August 2005.  The evidence now includes additional VA 
treatment records and lay statements as well as testimony 
before a DRO.  The Veteran reports that he experienced a 
blast injury to the left eye during service.  Additional VA 
treatment records associated with record include multiple 
ophthalmology consultations dated in June 2005, September 
2005, January 2006, October 2006, February 2007, October 
2007, and December 2008, which show complaint, treatment and 
diagnosis of eye problems.  

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for residuals of a left eye 
injury was previously denied on the grounds that there was no 
evidence of injury to the left eye during his period of 
active service or of a left eye disorder.  The evidence 
submitted in support of reopening the claim includes his 
testimony, in which he offered greater detail regarding the 
nature and circumstances of his reported in-service left eye 
injury, as well as medical records reflecting several 
diagnoses of left eye disorders.  This evidence is both new 
and material, as it was not of record at the time of the May 
2004 decision and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
residuals of a left eye injury.  The Board finds that new and 
material evidence has been received and the claim for 
entitlement to service connection for residuals of a left eye 
injury has been reopened.  


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for residuals of a left eye injury has 
been submitted, the appeal is granted to this extent.

REMAND

As to his left eye claim, service treatment records show that 
the Veteran complained of eye problems at separation 
examination, in April 1966.  He also testified that he 
experienced a blast injury to the left eye during service, 
which he maintains resulted in his current left eye problems.  
Further, the medical evidence reflects current diagnosis of 
multiple eye disorders.  

In light of the in-service complaints relating to his eyes, 
testimony, and the new and material medical evidence that 
demonstrates current diagnoses of left eye disorders, the 
Board finds that the record suggests the possibility that the 
Veteran is currently experiencing residuals of a left eye 
injury during active duty service.  The Board finds that a VA 
examination is necessary to determine the likelihood of an 
etiological relationship between the Veteran's current left 
eye disabilities and his active duty service period.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, additional development is also needed prior to further 
disposition of the claim for entitlement to a compensable 
rating for residuals malaria.  In June 2008, the Veteran 
testified that he was experiencing bouts of malaria, 
characterized by "nervousness and the sweats."  In light of 
the Veteran's report of increased symptomatology, the Board 
finds that the Veteran should be afforded a VA examination.  
In this regard, the Board notes that when a claimant alleges 
that his or her service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all health care 
providers who have treated him for his 
left eye disorders and residuals of 
malaria since December 2005.  After 
securing any appropriate consent from the 
Veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
his representative and request them to 
provide copies of the outstanding medical 
records.

2.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine if he has a left eye 
disability.  The claims folder should be 
made available and reviewed by the 
examiner and all necessary tests should 
be performed.  The examiner must opine as 
to whether it is at least as likely as 
not that any left eye disability found to 
be present is related to or had its onset 
in service, to specifically include due 
to the Veteran's report of an in-service 
blast injury.  The opinion must be 
supported by a rationale and be set forth 
in a legible report.  

3.  The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the current severity of his 
residuals of malaria.  The claims folder 
should be made available and reviewed by 
the examiner.  The examiner must state 
whether the disease is active and also 
must report all manifestations of 
malaria.  All findings and conclusions 
should be set forth in a legible report.

4.  Then the RO should readjudicate the 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


